Citation Nr: 1027025	
Decision Date: 07/20/10    Archive Date: 07/28/10	

DOCKET NO.  09-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include  post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals  (Board) 
on appeal from a June 2007 rating decision of the VARO in Los 
Angeles, California, that, in pertinent part, denied entitlement 
to the benefits sought.  The Veteran was found to be permanently 
and totally disabled for pension purposes effective August 3, 
2006.


FINDINGS OF FACT

1.  The evidence of record reveals varying psychiatric diagnoses, 
including PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to her 
experiences in service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability, namely PTSD, are reasonably met.  
38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 38 C.F.R. § 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  The Board notes that there 
has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (b); a link, established by medical evidence, between 
current symptoms and in service stressors; and credible 
supporting evidence that the claimed in service stressor actually 
occurred.  38 C.F.R. § 3.303 (f).

Where a PTSD claim is based on in service personal assault, 
evidence from sources other than the Veteran's circumstances may 
corroborate his or her account of the stressor or incident.  
Examples of such evidence include, but are not limited to:  
Records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Evidence 
of behavioral changes following any claimed assault is one type 
of relevant evidence that may be found in the sources.  Examples 
of behavioral changes that may constitute credible evidence of a 
stressor include, but are not limited to:  Request for transfer 
to another military duty assignment, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks or anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes.  38 C.F.R. § 3.304 (f) 
(3).

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases for supporting its decision, there is 
no need to discuss in detail all the evidence submitted by the 
Veteran or in her behalf.  See Gonzales v. West, 218 F.3d 1378, 
180 (Fed. Cir. 2000)  (The Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant evidence, 
and on what this evidence shows, or fails to show, on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)  (The law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The service treatment records are without reference to complaints 
of findings indicative of the presence of a chronic, acquired 
psychiatric disability.

The post service evidence of record includes the report of an 
August 2006 VA outpatient evaluation.  At that time the Veteran 
stated that in 1974, while in paratrooper school, she hesitated 
to jump off a parachute tower and was then pushed off the tower 
by her instructor.  She claims that subsequent to the hesitation, 
she was berated by the instructor and was told she would never 
amount to anything.  She related that since that time she had had 
nightmares in which she would wake up feeling like she had been 
physically "jolted."  The nightmares had become more frequent 
since she was discharged in the recent past from her job.  

The Veteran also reported that about six months prior to leaving 
service, she took an overdose of Compazine.  She went to the 
hospital for another purpose, but recalled being very 
uncoordinated and unable to walk.  She did not tell anyone what 
she had done, no one asked, and she stated no one ever found out 
that she had tried to kill herself.  She added that she was 
hospitalized for depression in the 1980's somewhere in Illinois, 
but she could not recall the name of the hospital.  She stated 
that "I didn't think I was suicidal at the time but the doctors 
there did."

The Veteran later added that after the incident when she was 
pushed off the parachute tower, she became very introverted and 
received a lot of verbal abuse from the male soldiers.  She 
recalled this continued until she was discharged from the service 
in 1976.  Following evaluation she was accorded Axis I diagnoses 
of:  Anxiety disorder, not otherwise specified, with mixed 
anxiety disorder with symptoms of panic and PTSD-like symptoms; 
and depression, not otherwise specified, with adjustment disorder 
with depressed mood to be ruled out, dysthymia to be ruled out, 
and major depressive disorder to be ruled out.

The Veteran also related in August 2006 that in the years 
following service she had had experiences where she would wake up 
and feel like she was being pushed from a height and would feel 
very anxious.  She denied actual nightmares, but stated that she 
would wake up and have the feeling that she was being pushed.  
She also related that in April 2008, she was fired after more 
than 20 years of working at a VA medical center.  She stated that 
since that time she had felt increasingly depressed and had more 
frequently had the experience of waking up and feeling like she 
was being pushed from a height.  She referred to difficulties at 
work, and a number of other symptoms, including restlessness, 
nightmares, depression, poor concentration, and panic attacks.

Additional VA outpatient notes reflect the report of a November 
2006 psychology progress note at which time notation was made of 
anxiety, depressed mood, and constricted affect.  She was given 
an assessment of PTSD.

Medical evidence of record includes the report of a discharge 
summary at the Long Beach Mental Health Clinic in California, 
dated in March 2007.  At that time, it was indicated the Veteran 
had first been seen there in March 2004 for mental health 
evaluation, medication adjustment, and case management.  
Complaints included anxiety and depression for over two years.  
Symptoms reportedly included sadness, decreased concentration, 
decreased memory, anxiety, and feeling stressed out.  The 
principal diagnosis was major depressive disorder, recurrent, 
mild.  She was given a secondary diagnosis of anxiety disorder, 
not otherwise specified.

The post service medical evidence also includes reports of 
psychiatric outpatient visits at the VA Medical Center in West 
Los Angeles in the past few years.  It was revealed the Veteran 
was a participant in group psychotherapy and individual 
psychotherapy for what was diagnosed as PTSD.  

The Board finds that service connection for a psychiatric 
disorder, namely PTSD, is warranted.  The Veteran has reported 
having nightmares and other symptoms since service discharge and 
she has credibly testified that the disability began in service.  
Her statements regarding her experiences have been consistent.  
She has been given varying psychiatric diagnoses for the past few 
years, and these diagnoses include PTSD.  While it would be ideal 
to have more objective evidence of record than is the case here, 
the Board finds that there is sufficient evidence such that the 
evidence is at least in equipoise.  With this being the case, the 
Board finds that service connection is warranted.  The evidence 
is at least in equipoise as to whether the currently diagnosed 
PTSD is causally linked to her active service.  With application 
of the doctrine of reasonable doubt in her favor, service 
connection for PTSD is warranted.  38 U.S.C.A. § 38 U.S.C.A. 
§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.   


ORDER

Service connection for a chronic acquired psychiatric disorder, 
namely PTSD, is granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


